Citation Nr: 0833044	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-33 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for post traumatic stress 
disorder (PTSD) in excess of 50 percent from May 10, 2004, to 
April 9, 2006, and in excess of 70 percent from April 10, 
2006.

[Vacatur of a January 17, 2008, Board of Veterans' Appeals 
decision regarding the above-mentioned claim is the subject 
of a separate decision issued this same date.]


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from May 1983 to September 1989

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
granted service connection for PTSD and assigned a 50 percent 
evaluation effective from May 10, 2004.  By way of a 
January2007 decision, the RO assigned an increased, 70 
percent evaluation for PTSD effective from April 10, 2006.  
The veteran indicated a desire to continue her appeal.

In a separately-issued decision, the Board is vacating its 
January 2008 decision on due process grounds.  38 C.F.R. 
§ 20.904.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the veteran submitted a copy of a December 
2007 notification of the award of Social Security Disability 
benefits and a copy of a June 2007 Mental Impairment 
Questionnaire signed by a VA doctor in support of her Social 
Security application.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has an obligation to make as many 
attempts as are necessary to associate relevant records in 
the custody of Federal agencies, including the Social 
Security Administration, with the file.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
veteran has asserted that her grant of Social Security 
Disability benefits was based on impairment due to PTSD, and 
hence the records relied on in support of that decision are 
relevant and be obtained.

The Board notes that the Mental Impairment Questionnaire 
indicates a worsening of the veteran's condition, and that 
the most recent VA examination is dated in November 2006.  
Further, the most recent VA treatment records are dated in 
December 2006.  Given the passage of time and the evidence of 
increased disability, a current VA examination is required, 
as are updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain Social Security Administration 
records considered in support of the 
December 2007 grant of benefits.

2.  The RO should obtain updated VA 
treatment records from December 14, 2006, 
forward, from VA Medical Center Durham and 
all associated clinics, as well as any 
other VA facility identified in the file.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination at an appropriate VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies, (to include psychological 
testing, if warranted), should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically provide 
an opinion as to the degree of social and 
industrial inadaptability caused by the 
veteran's service-connected PTSD.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning scale 
score that represents the level of 
impairment due to the veteran's 
psychiatric disability, and an explanation 
of what the score means.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report. 

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


